







Exhibit 10.2


REALPAGE, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
Effective as of June 3, 2020


RealPage, Inc. (the “Company”) believes that providing cash and equity
compensation to members of its Board of Directors (the “Board,” and members of
the Board, the “Directors”) represents an effective tool to attract, retain and
reward Directors who are not employees of the Company (the “Outside Directors”).
This Outside Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding cash compensation and grants of equity
awards to its Outside Directors. Unless otherwise defined herein, capitalized
terms used in this Policy will have the respective meanings given such terms in
the Company’s 2020 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash payments such Outside Director
receives under this Policy.


This Policy will be effective as of June 3, 2020 (such date, the “Effective
Date”).


1.
Cash Compensation



Annual Cash Retainer


Each Outside Director will be paid an annual cash retainer of $12,500 per
quarter. There are no per‑meeting attendance fees for attending Board meetings.
This cash compensation will be paid quarterly in equal installments in advance.


Committee Annual Cash Retainer


As of the Effective Date, the Outside Director who serves as the Lead
Independent Director or the chair or a member of a committee of the Board will
be eligible to earn additional annual fees (paid quarterly in equal installments
in advance) as follows:


Lead Independent Director:            $5,000 per quarter
Chair of Audit Committee:                $6,250 per quarter
Member of Audit Committee:            $3,000 per quarter
Chair of Compensation Committee:            $5,000 per quarter
Member of Compensation Committee:        $2,250 per quarter
Other Board committee chair:            $3,000 per quarter
Other Board committee member:            $1,500 per quarter


For clarity, each Outside Director who serves as the chair of a committee will
not receive both the additional annual fee as the chair of the committee and the
additional annual fee as a member of the committee.


2.
Equity Compensation



Outside Directors will be eligible to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:


(a)
No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.



(b)
Annual Award. On each April 1, each Outside Director will be automatically
granted an Award of Restricted Stock under the Plan having a grant date value of
$220,000 (the “Annual Award”). The number of Shares of






--------------------------------------------------------------------------------





Restricted Stock subject to such Annual Award shall be determined by dividing
(A) $220,000 by (B) the average of the Fair Market Value of a Share on each of
the 30 trading days immediately preceding (and excluding) the grant date, with
the number of Shares rounded up to the nearest whole Share. The Annual Award
will vest as to 25% of the shares subject to the Annual Award each quarter
commencing on the first day of the calendar quarter immediately following the
grant date, in each case subject to the Outside Director continuing to serve as
a Director through each vesting date.


(c)
Initial Award. If the initial election or appointment of an Outside Director
occurs on any date other than April 1, such Outside Director will also be
automatically granted a prorated portion of the Annual Award on the date of such
election or appointment. The prorated number of Shares of Restricted Stock shall
be determined based on the number of complete months remaining between the date
of election or appointment and the next April 1.



(d)
Other Terms of Awards. Each Award granted under this Policy will be evidenced by
an Award agreement in such form as the Board or the Compensation Committee of
the Board determines.

 
3.
Additional Provisions



All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.


4.
Adjustments



In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.


5.
Section 409A



In no event will cash payments under this Policy be paid after the later of
(i) the 15th day of the third month following the end of the Company’s fiscal
year in which the compensation is earned or expenses are incurred, as
applicable, or (ii) the 15th day of the third month following the end of the
calendar year in which the compensation is earned or expenses are incurred, as
applicable, in compliance with the “short-term deferral” exception under Section
409A of the Internal Revenue Code of 1986, as amended, and the final regulations
and guidance thereunder, as may be amended from time to time (together,
“Section 409A”). It is the intent of this Policy that this Policy and all
payments hereunder be exempt from or otherwise comply with the requirements of
Section 409A so that none of the compensation to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or comply. In no
event will the Company or any of its Parent or Subsidiaries have any obligation
or liability to reimburse, indemnify, or hold harmless an Outside Director for
any taxes imposed, or other costs incurred, as a result of Section 409A.


6.
Revisions



The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. Further, the Board may provide for cash, equity-based or other
compensation to Outside Directors in addition to the compensation provided under
this Policy. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company. Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to exercise
the powers granted to it under the Plan with respect to Awards granted under the
Plan pursuant to this Policy prior to the date of such termination.





